Citation Nr: 1419091	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-31 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran initially filed a claim to establish service connection in March 1968, the Veteran did not note the nature of his condition, rather he simply referenced his medical board proceeding.  The RO recharacterized the Veteran's claims, inter alia, as a claim for defective hearing.  As will be discussed below, the Veteran's entrance examination noted that he had some degree of preexisting right ear hearing loss.  Accordingly, the Board has recharacterized the Veteran's claim for bilateral hearing loss as entitlement to service connection for right ear and left ear hearing loss.  

The Veteran testified at an September 2012 hearing before the undersigned Veterans Law Judge.  A transcript from that hearing has been associated with the claims file.

The issues of entitlement to service connection for right and left ear hearing loss are addressed in the REMAND section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record reflects competent and credible reports of persistent tinnitus dating back to the Veteran's active service.

2.  The Veteran's claim for bilateral hearing loss was denied in a September 1968 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

3.  Evidence received since the September 1968 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2013).

2.  The September 1968 rating decision, in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence received since the final September 1968 rating decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of entitlement to service connection for tinnitus and whether new and material evidence has been submitted to reopen the claim for bilateral hearing loss.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service Connection for Tinnitus

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Competency is a legal concept and threshold question in determining whether evidence may be considered.  In other words, competency addresses whether the evidence is admissible, whereas weight and credibility, are factual determinations going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran claims that he developed tinnitus due to his period of active service, including in-service acoustic trauma.

The Veteran's service treatment records are devoid of any instance of complaints of, or treatment for, symptomatology congruent with tinnitus, and he was not diagnosed with such during his active duty.  However, the Veteran's DD Form 214 shows that he was a construction machine operator, which is an occupation associated with a high probability of in-service noise exposure.  Furthermore, the Veteran stated that on one occasion a tank was fired a round in close proximity to his head.  A September 1967 emergency ears, noise, and throat consultation record noted that the Veteran was diagnosed with a perforated right ear with drainage and a healed left ear perforation.  Additionally, the Veteran testified at his September 2012 hearing that he has had ongoing intermittent tinnitus ever since his in-service acoustic trauma.  

A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is competent to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's statements regarding his noise exposure and tinnitus are consistent with the evidence of record.  Accordingly, the Board finds that the Veteran is competent and credible to report that he experienced in-service noise exposure and ringing in his ears during and since active service.  In light of above, Shedden elements (1) and (2) have been demonstrated.  

Concerning Shedden element (3), evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service acoustic trauma, the Veteran has not been provided a VA examination in conjunction with his claim.  Although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the final Shedden prong.  Davidson v. Shinseki, 581 F.3d at 1316.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during active service.  As noted above, the Veteran currently has tinnitus and was exposed to acoustic trauma during service.  The Board finds his report of having experienced tinnitus symptoms during and since active service to be competent and credible evidence of continuing tinnitus symptoms during and since active service.  The Veteran's account, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013), as it indicates that his tinnitus is causally related to his in-service acoustic trauma.

Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In March 1968, the Veteran filed a claim to establish service connection for bilateral hearing loss.  This claim was denied by the RO in a September 1968 rating decision, which found that there was no increase in the Veteran's defective hearing during service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the September 1968 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In December 2009, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss.  A January 2010 rating decision denied the Veteran's claim for left ear hearing loss finding that there was no evidence of a left ear hearing disability, and declined to reopen the Veteran's claim for service connection for right ear hearing loss finding that new and material evidence had not been received.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had not been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

The September 1968 rating decision denied service connection, finding that any hearing loss preexisted service and was not aggravated during service.  Evidence received since the September 1968 rating decision includes the Veteran's testimony at his September 2012 videoconference hearing and audiometric test results by HTI Inc. dated July 2000 through December 2007. 

This evidence is new because it was not of record at the time of the final September 1968 rating decision.  The Veteran's testified that he was exposed to acoustic trauma during service and thereafter had trouble hearing.  The audiometric test results indicate that the Veteran currently has a bilateral hearing loss disability for VA purposes.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the September 1968 rating decision.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence having been received, the claims of entitlement to service connection for right and left ear hearing loss are reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board finds that further development is needed prior to adjudicating the claim on its merits.

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  At his September 2012 videoconference hearing, the Veteran testified that in 1974 he received private treatment for a perforated right eardrum from a Dr. John Arthur.  He also testified that he had been treated for ear related symptoms by a Dr. Mark, his family doctor.  The Board notes that these treatment records have not been associated with the claims file.  Accordingly, the outstanding private treatment records must be obtained and associated with the claims file.

The Board notes that the Veteran was provided a VA examination in August 1968, however, a nexus opinion was not provided.  Since the Veteran's last VA examination additional evidence has been associated with the claims file.  Specifically, the Veteran submitted private audiogram results indicating a bilateral hearing loss disability.  Additionally, the Veteran testified that he had in-service acoustic trauma and was thereafter treated for a perforated eardrum, and that in 1974 he required an eardrum graft to fix his perforated eardrum.  The Veteran also testified that Dr. Arthur indicated that percussion pressure from a gun or artillery could be an explanation for how he perforated his eardrum.  In light of the new evidence of record, the Veteran should be afforded a new VA examination to assess the nature and etiology of the Veteran's right and left ear hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify any outstanding private medical treatment related to bilateral hearing loss, to include surgical records from Dr. John Arthur dated in 1974 and treatment records from a Dr. Mark, the Veteran's family doctor.  Request that the Veteran submit or authorize VA to obtain all outstanding private medical records of hearing assessments or treatment for hearing loss.  Once authorization is obtained, the RO/AMC should take appropriate steps to secure copies of any identified and outstanding medical records for which the Veteran has furnished the necessary authorization.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Thereafter, the RO should schedule the Veteran for another VA audiological examination.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  The Board notes that the January 1967 enlistment examination report reflects that the Veteran had hearing of 25 decibels at 4000 Hertz in the right ear, indicating some degree of hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran had right ear hearing loss that preexisted service.  

Accordingly, the examiner should address:

a.  Whether the Veteran's preexisting right ear hearing loss disability worsened in service.

b.  If so, whether it is clear and unmistakable (obvious and manifest) that the Veteran's right ear hearing loss was not aggravated by service (in other words, is it clear and unmistakable that any worsening was due to the natural progression of the disability?)

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  

b.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that left ear hearing loss disability is causally related to the Veteran's active service, including any injury of the left ear and presumed in-service noise exposure.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


